Citation Nr: 1511668	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-43 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

There was additional evidence added to the record after the issuance of the April 2013 supplemental statement of the case both prior to and after certification of the issue to the Board.  The included evidence showed the continued presence of a psychiatric disability with no new findings.  Thus, the Board finds that this additional evidence was neither relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD does not manifest itself in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in October 2009, which granted service-connection for PTSD at 50 percent disabling effective from August 2003. The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, records from private treatment providers, and relevant Social Security Administration records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  PTSD examinations were conducted in August 2009, and February 2013.  38 C.F.R. § 3.159(4).  At the PTSD examinations the examiners reviewed the Veteran's complaints, medical history, conducted a psychological examination, and gave an opinion to the extent the Veteran's PTSD impacts his social and occupational functioning.  Since the examinations included sufficient detail as to the current severity of the Veteran's PTSD, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Legal Criteria

The Veteran has been assigned a 50 percent evaluation for PTSD effective August 2003.  The Veteran seeks an increased initial evaluation.  The Board assumes the Veteran is seeking the highest evaluation possible for PTSD.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126   (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). 

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF is important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence and Analysis

Associated with the claims file are private treatment records from the Community Wellness Center.  Records from October 2003 indicate that the Veteran had thoughts or fantasies about hurting someone, threatened or attempted suicide, wishing he was dead, sexual fantasies, auditory hallucinations, feeling like life was not worth living, saw spirits, and thought that  someone was reading his mind.  The Veteran's chief complaint was that he was depressed all the time.  The Veteran stated that he suffered from bad dreams and sweats since service, and that his symptoms worsened within the past five years of his treatment.  The Veteran stated that he suffered from panic attacks about six times a year.  The Veteran stated that he suffered from intrusive thoughts.  The Veteran stated that he suffered from black outs about twice a year.  The Veteran stated that he suffered from flashbacks which lasted anywhere from thirty seconds to three hours.  The Veteran reported having a resentment towards authority.  The physician stated that the Veteran suffered from intense overwhelming feelings of guilt, shame, and paranoid delusion, with hypervigilance.  

In review of the Veteran's mental status, the physician found that the Veteran had poor concentration and focus.  The Veteran suffered from depression, with overwhelming feelings of sadness, guilt, and shame.  The Veteran exhibited hypervigilance, and paranoia.  The Veteran exhibited thoughts of suicide twice a week, without a plan.  The Veteran had homicidal ideations, and threatened people within the last year.  The Veteran had outbursts of anger.  The Veteran's abstract and concrete reasoning ability was deemed fair, with below average intelligence.  The Veteran isolated at home.  The Veteran had poor short-term, and long-term memory.  The Veteran exhibited fair judgment and insight.  The Veteran suffered from crying spells during the interview, especially when he described his trauma.  The Veteran was assessed with a GAF of 30.

In November 2003 the Veteran had follow-up treatment with and medication management at the Community Wellness Center.  The Veteran was experiencing psychotic events associated with his PTSD, and was agreeable to medication changes.   The Veteran suffered the side effect of paranoia.  The Veteran was alert and oriented.  The physician stated that the Veteran was more of a threat to himself than to others.  The Veteran stated that he was not feeling as bad as he had previously.  The Veteran was not overtly psychotic during treatment, but was very withdrawn, isolative, and guarded.  

In December 2003 the Veteran had follow-up treatment with and medication management at the Community Wellness Center.  The Psychiatrist stated that the Veteran's condition improved, and he sought to decrease any exacerbation of psychosis.  The Psychiatrist determined that the Veteran was sleeping better, and that the Veteran's quality of life was slowly improving.  The Psychiatrist stated that the Veteran was employable.  The Veteran had an impression of severe PTSD.    

In January 2004 the Veteran had follow-up treatment with and medication management at the Community Wellness Center.  The Veteran was upset, had difficulty with functioning, and was very threatening.  The Psychiatrist found that the Veteran was psychotic with paranoid ideation.  The Veteran was deemed agitated, loud, and threatening, but not a danger in public.  The Veteran had an impression of severe PTSD.          

In March 2004 the Veteran had follow-up treatment with and medication management at the Community Wellness Center.  The Psychiatrist stated that the Veteran was frightened and did not understand what was going on in his appeal, which heightened the Veteran's anxiety.  The Psychiatrist stated that the Veteran became psychotic and paranoid easily, but settled down when he got information.  The Veteran was alert and oriented, anxious and had broken speech.  The Veteran had an impression of severe PTSD. 

Records from C.D. M.D. from July 2005 are associated with the record.  Reported in the July 2005 records is that the Veteran was supposed to be evaluated by VA.  However, the Veteran became frustrated with the process because he cannot read or write, and felt he was not being taken seriously, and stormed out of the evaluation.  The doctor stated that the Veteran was easily frustrated and angered easily.  The doctor reviewed the Veteran's prescriptions and treatment.  The doctor stated that there were no side effects to the Veteran, and that he required continuous medication.  Post military service the Veteran stated that he worked as a truck driver for twenty years and had a good relationship with his supervisor, with a fair relationship with co-workers.  The Veteran was oriented within normal limits, with appropriate appearance, and hygiene.  The Veteran showed appropriate behavior, normal affect and mood, normal communication, and normal speech.  Hallucinations were not present.  The doctor determined that the Veteran suffered from obsessional rituals.  The Veteran had normal thought processes, non-impaired judgment, and normal abstract thinking.  The Veteran had impaired memory with items such as names, directions, and recent events.  Suicidal and homicidal ideation was absent.  The veteran was assessed with a GAF of 35.  The doctor stated that the Veteran did not have difficulty performing activities of daily living, but had difficulty in maintaining effective work and social relationships due to anger, issues with authority, and difficulty understanding commands.  

In September 2007, the Veteran sought medical treatment from J.Y. M.D.  The Veteran's chief complaint was his PTSD.  The Veteran relayed having nightmares, and flashbacks regarding his trauma.  The Veteran stated that he fears that his house will be broken into and he keeps an unloaded gun in his closet.  The Veteran avoids crowds and constantly checks his surroundings.  The Veteran stated that loud noises scare him, and that he is easily irritated.  The Veteran stated that the only thing he enjoys doing is fishing.  The Veteran stated that he had two sons that he is proud of.  

In June 2009 the Veteran received medical care at the VAMC.  The Veteran stated that his PTSD symptoms had improved with medication but that he remained irritable.  The veteran stated that he had trouble sleeping, was depressed, and had not had intimate relations with his wife in five years.  The Veteran was neatly dressed, pleasant, and cooperative.  The Veteran denied suicidal and homicidal ideation, and stated that he did not suffer from visual hallucinations or delusions.  The Veteran stated that he experienced auditory hallucinations in the form of birds chirping.  The Veteran's insight, and judgment were intact.  The Veteran was assessed with a GAF of 65.  In August 2009 the Veteran screened negative for depression at the VAMC.

The Veteran sought psychiatry treatment at the VAMC in August 2009.  The Veteran stated that he felt a little bit better, but his sleeping difficulties remained.  The Veteran stated that his mood was slightly better, and still suffered from intrusive thoughts.  The Veteran was neatly dressed, had a vigorous appearance, looked euthymic, had full range of affect, with no evidence of psychosis.  The Veteran denied suicidal or homicidal ideation.  

In August 2009 the Veteran underwent a VA examination for his PTSD.  The Veteran was assessed with a GAF of 53.  The Veteran stated that after his military service he drove trucks for approximately twenty years.  The Veteran stated that he stopped working when the company he worked for shut down.  The Veteran stated that the only other work he engaged in was occasionally working on cars.  The Veteran stated that received Social Security Disability Insurance for his back problems.  The Veteran reported being married for thirty-eight years, had positive relationships with his two sons, and stated that he had two friends.  The Veteran stated that for recreation and leisure he enjoyed going to horse races, fishing, and working on antique cars.  

The Veteran stated that about twice monthly he experienced flashbacks and vivid nightmares related to his trauma.  The Veteran stated that he became upset when he discusses Vietnam.  At the examination the Veteran became teary-eyed.  The examiner stated that the Veteran's emotional episodes occur approximately once a month.  The Veteran engaged in avoidance of Vietnam topics and conversation, and he avoided crowds.  The Veteran stated that he can go into public places for a limited amount of time.  The Veteran stated that he had decreased libido, and that he found leisure activities not very rewarding.  The Veteran stated that he felt distant from people, and had trouble experiencing love and happiness.  The Veteran stated that he had problems with sleeping, and concentrating for prolonged periods of time.  The Veteran endorsed symptoms of hypervigilance and strong startle response.  The Veteran's symptoms socially affected him in that he stays to himself most of the time.  The Veteran stated that he could socialize in public but that it is challenging for him.  Occupationally it was determined that the Veteran accommodated his PTSD relatively well since he was able to drive his truck alone. 

Lay statements from the Veteran's wife received in December 2009 are associated with the claims file.  The Veteran's wife stated that the Veteran experienced extreme mood changes, was often irritable, and had issues conversing with others.  The Veteran's wife also stated that the Veteran had exhibited poor hygiene, and lost interest in friends or family.  

In January 2010 the Veteran relayed to VAMC staff that his mood was good, and that he feels better with the medication.  The Veteran stated that he still suffered from intrusive thoughts but less often.  In April 2010 VAMC staff reported that the Veteran was neatly dressed, pleasant, euthymic, with no evidence of psychosis.  The Veteran also denied having suicidal/homicidal ideation.  In June 2010 the Veteran told VA staff "that everything seemed to be going pretty good".  The Veteran reported waking up in the middle of the night about two times a month, and that he is sometimes drowsy.  The Veteran spoke proudly of his two sons.  

The Veteran sought treatment from VAMC staff again in January 2011.  The Veteran's chief complaint was that he still woke up during the middle of the night.  The Veteran stated that he saw his family during Christmas, and that he had interest in taking community college classes.  VAMC records show a similar visit made by the Veteran in April 2011, where he was assessed with a GAF of 70.  The Veteran reported being "pretty good" in July 2011.  

In May 2012 the Veteran stated that his PTSD had worsened.  In February 2013 the Veteran underwent a PTSD Disability Benefits Questionnaire (DBQ).  The examiner stated that the Veteran suffered from both PTSD and mental retardation.  The examiner concluded that the Veteran suffers from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with normal routine behavior.  The examiner assigned a GAF score of 50.  The examiner further explained that the Veteran's occupational and social deficiency is primarily attributable to his PTSD, and that the Veteran stated that his mental retardation was not a source of major functional impairment.    The Veteran stated that he had one suicide attempt while in Vietnam but since then has not had another attempt.  In review of the Veteran's symptoms the examiner found that the Veteran suffered from: depressed mood, anxiety, near continuous panic, chronic sleep impairment, impairment of short and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  The examiner concluded that the Veteran would benefit from continued treatment and medication, and that the Veteran did not appear to pose a threat to himself or society.  The Veteran was appropriately groomed, cooperative, and fully oriented.  The Veteran's mood was euthymic with stable affect.  The examiner did not find evidence of hallucinations, delusions, or psychoses.  The Veteran exhibited fair attention and concentration.  

VAMC records from September 2014 show that staff stated that the Veteran's PTSD was stable.  The Veteran had complaints regarding his sleep.  The Veteran was in an unpleasant mood due to his dealings with VA.

The Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria for a 50 percent evaluation for the entire appeal period. The Veteran's treatment records show consistent difficulty with sleep impairment, the need for medication, anger, irritability, and memory impairment.  The Veteran displayed anger and irritability issues, with no history of violence, demonstrated proper impulse control, with proper judgment, was neatly groomed, and cooperated with his treatment.  

During the appeal period the record reflects that the Veteran exhibited depressed mood, detachment, anger, chronic sleep impairment, irritability, occasional poor concentration, with impaired memory and disturbances in mood.  The Veteran relayed being interested in his family, mentioned having friends, and had hobbies which included fishing, and working on cars.  The Veteran also initiated discussions on going to community college.  The Veteran exhibited concentration issues during treatment, detachment from others and not wanting to associate with the public. These symptoms are consistent with and similar to many of those contemplated by the criteria for a 50 percent rating, such as disturbances in motivation and mood and difficulty in establishing and maintaining effective relationships.  

The evidence of record, however, does not persuasively reflect a higher level of impairment as contemplated by the criteria for a 70 percent rating or higher.  Although the Veteran showed symptoms of irritability, occasional anger outbursts, sleep impairment, and recurrent thoughts during that time, these symptoms do not rise to the level of social and occupational impairment with deficiencies in most areas.  The Veteran has not exhibited violent behavior and has only merely thought of violent acts.  Crucially, the Veteran was able to maintain family relations, and was motivated to seek care for his PTSD.  Though the Veteran reported the feeling of depression, and because the 70 percent level contemplates a deficiency in "mood" among other areas, it does not mean that his PTSD rises to the 70 percent level.  Rather, the Board notes that in regards to the Veteran's mood, his symptoms are more consistent with those associated with a 50 percent rating.  Rather, his mood varied from good to depressed, as shown over the course of his VA treatment.  

The Board notes that the Veteran had an impression of severe PTSD with his GAF scores from approximately 2003 to 2005.  However while potentially probative, GAF scores are not determinative.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Instead the whole of the Veteran's symptoms must be considered.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board considered whether a staged rating would be appropriate for this period.  The Board, however, is not persuaded that a higher rating is appropriate.  The critical inquiry is not the mere presence of symptoms but rather the impact the symptoms have on the Veteran's occupational and social functioning.  While the Veteran reported on thoughts of hurting other people, there was no credible indication that the Veteran was in danger of acting on those thoughts.  Indeed, the November 2003 examiner noted that the Veteran was more of a threat to himself than to others.  In this regard, the Board acknowledges that the Veteran reported on thoughts of hurting himself, but ultimately the Veteran was not in danger of acting on those thoughts.  In May 2012, the Veteran reported that he had had no attempts at suicide since an attempt in Vietnam, and he indicated that he "love[d] his child and wife too much to do that to them."  The December 2003 examiner also indicated that the Veteran was employable.  In 2005, the Veteran reported a history of working steadily as a truck driver, and that he had had a good relationship with his supervisor and a fair relationship with co-workers.  The evidence of record also showed that he remained married to his wife and that he was proud of his sons.  Thus, the impact the Veteran's symptoms had on his functioning more nearly resembled occupational and social impairment with reduced reliability and productivity and not inability to establish and maintain effective relationships.  Additionally, the Veteran complained of obsessional rituals but his rituals are not shown to impact his occupational and social functioning significantly.  The 2005 examiner described that the Veteran had impaired memory in regard to "names, directions, and recent events."  The currently assigned 50 percent rating contemplates impairment of short- and long-term memory such as retention of only highly learned material, and forgetting to complete tasks.  In regard to forgetting "names" and "directions," the frequency, severity, and duration of this symptom is not shown to be very significant (i.e., consistent with a 70 percent or 100 percent rating) because the Veteran was able to hold employment as a truck driver which presumably would entail having to remember names of places and directions to places.  In 2009, the Veteran's wife reported that the Veteran "exhibited poor hygiene" but the Veteran normally presented with normal grooming, hygiene, and dress on examinations thereby indicating that the Veteran's bouts with poor hygiene are not significant enough to impact his functioning in an occupational or social setting in a way contemplated by the higher ratings.  The May 2012 VA examiner indicated that the Veteran had "near continuous panic" and "difficulty adapting to stressful circumstances" but ultimately found that the impact on the Veteran's functioning was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily.  

As noted above, the Veteran has symptoms that include depression, anxiety, anger, panic attacks, sleep difficulties, memory impairment, intrusive thoughts, hypervigilance, paranoia, and concentration difficulties, but despite such symptoms he was able to be gainfully steadily employed as a trucker (the Veteran has since retired), able to maintain relationships with his wife, sons, and friends (most recently in May 2012, the Veteran indicated that he stayed connected with his friends by regular contact at a local coffee house), and able to engage in some recreation and leisure activities.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Otherwise, "a veteran whose symptoms correspond exactly to a 30 percent disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood.  This interpretation runs contrary to the regulation's plain language."  Id. at 116.  For the foregoing reasons, the Board finds that the evidence of record does not credibly and persuasively show that the frequency, severity, and duration of the Veteran's symptoms more nearly approximate the symptomatology associated with higher ratings of 70 percent and 100 percent during any portion of the appeal period. 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required. See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's PTSD is not inadequate.  The Veteran exhibits symptoms primarily of depressed mood, anger outbursts, and sleep impairment.  These are symptoms contemplated in the broad rating schedule under Diagnostic Code 9411.  The Veteran does not have any symptoms from his service-connected PTSD that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected PTSD; thus, the schedular evaluations are adequate to rate the Veteran's PTSD. The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence shows that the Veteran was able to work as a truck driver post-service.  He has since retired.  Therefore, consideration of a TDIU is not warranted. 
      

ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


